141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James B. COLE, Plaintiff-Appellant,v.Grand Autos Warehouse;  Paccar Automotive, Inc., Defendants-Appellees.
No. 97-15082.D.C. No. CV-96-00921-CAL.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California Charles A. Legge, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
James B. Cole appeals pro se the district court's summary judgment in favor of his former employer, in Cole's action under Title VII (42 U.S.C. § 2000e) and the Age Discrimination in Employment Act (29 U.S.C. §§ 621-643) alleging that he was laid off and not rehired on account of his race and age.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.


3
Cole's contention that the district court erred by granting summary judgment to defendants lacks merit.  Cole may base his prima facie case either on the factors set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), or on more direct evidence of discriminatory intent.  See Lowe v. City of Monrovia, 775 F.2d 998, 1009 (9th Cir.1986).  Because Cole failed to show that he was qualified for his position, see McDonnell Douglas, 411 U.S. at 802, and failed to submit any direct evidence of discriminatory intent, the district court did not err by granting summary judgment to the defendants.  See Jesinger, 24 F.3d at 1130.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We may affirm on any grounds supported by the record.  See Granite State Ins. Co. v. Smart Modular Techs., Inc., 76 F.3d 1023, 1026 (9th Cir.1996)